The State of TexasAppellee




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 9, 2015

                                       No. 04-15-00513-CR

                                         Edward Houston,
                                            Appellant

                                                 v.

                                        The State of Texas,
                                             Appellee

                  From the 227th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014CR7827
                       Honorable Kevin M. O'Connell, Judge Presiding

                                         ORDER

        The reporter’s record was due to be filed on September 28, 2015. See TEX. R. APP. P.
35.2(b). On October 6, 2015, this court advised court reporter Lisa Ramos that the reporter’s
record was overdue and ordered her to file a notification of late record by October 16, 2015, or
the reporter’s record would be due on November 5, 2015. On October 9, 2015, the court reporter
filed a notice of late record and requested an extension of time to file the reporter’s record until
November 15, 2015.
       The reporter’s request is GRANTED IN PART. Court reporter Lisa Ramos is
ORDERED to file the record with this court by November 9, 2015. See id. R. 35.3(c) (limiting
any extension in an ordinary appeal to thirty days).


                                                      _________________________________
                                                      Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of October, 2015.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court